                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                      JAN 2 2 u u y
                            Richmond Division
                                                               CLERK. U.S. DISTRICT COURT
                                                                      RICHMOND, VA

KEVIN BERLOWE,

     Plaintiff,

V.                                            Civil Action No. 3:19CV737

TAMMY B. WILLIAMS, ^ al.,

     Defendants.


                            MEMORANDUM OPINION


     By Memorandum Order entered on December 18, 2019, the Court

denied the request by Kevin Berlowe to proceed ^ forma pauperis

and directed Berlowe to pay the full filing fee within eleven (11)

days of the date of entry thereof.          The Court warned Berlowe that

the if he took no action, the Court would dismiss the action.

     More than eleven (11) days have elapsed since the entry of

the December 18, 2019 Memorandum Order and Berlowe has taken no

action.      Accordingly,    the   action    will   be    dismissed    without

prejudice.

     The Clerk is directed to send a copy of the Memorandum Opinion

to Berlowe.



                                                         /s/
                                   Robert E. Payne
                                   Senior United States District Judge



Richmond, Virginia
